NONPRECEDENTIAL DISPOSITION
                       To be cited only in accordance with
                               Fed. R. App. P. 32.1




           United States Court of Appeals
                            For the Seventh Circuit
                            Chicago, Illinois 60604

                          Submitted February 13, 2008*
                           Decided February 14, 2008

                                      Before

                   Hon. JOEL M. FLAUM, Circuit Judge

                   Hon. TERENCE T. EVANS, Circuit Judge

                   Hon. ANN CLAIRE WILLIAMS, Circuit Judge

No. 06-1634

BENYEHUDA WHITFIELD,                         Appeal from the United States District
    Plaintiff-Appellant,                     Court for the Central District of
                                             Illinois
      v.
                                             No. 03-3014
DONALD SNYDER, JR., et al.,
    Defendants-Appellees.                    Harold A. Baker,
                                             Judge.

                                    ORDER

       Benyehuda Whitfield, a prisoner in the custody of the Illinois Department of
Corrections (IDOC), filed an action under 42 U.S.C. § 1983 alleging that the
defendants, all employees of IDOC, retaliated and conspired against him for
exercising his First Amendment rights and subjected him to cruel and unusual
conditions of confinement in violation of the Eighth Amendment. The district court


      *
        After examining the briefs and the record, we have concluded that oral
argument is unnecessary. Thus, the appeal is submitted on the briefs and the
record. See FED. R. APP. P. 34(a)(2).
No. 06-1634                                                                      Page 2

granted summary judgment in favor of the defendants on Whitfield’s First
Amendment claim, and a jury returned a verdict in favor of the defendants on his
Eighth Amendment claim. Whitfield now appeals, and we affirm.

       In September 2001 defendant Gordy Barrett, a prison industries supervisor,
fired Whitfield from his job in the prison following complaints Whitfield made about
Barrett to defendant Dan Crum, Barrett’s supervisor. After being fired, Whitfield
filed a grievance with the prison warden, claiming retaliation. Shortly before the
grievance was denied, Whitfield’s mother visited him in prison. Pursuant to prison
regulations, officials searched her vehicle and found a bag with marijuana residue.
She was then arrested.

        Following his mother’s arrest, Whitfield alleges he began discussing the issue
with other inmates and protesting the search. And, throughout the next year,
Whitfield received numerous disciplinary tickets from several of the defendants for
disobeying orders, making threats, violating health and safety rules, and being
insolent. Among his punishments was being placed in segregated cells, including a
cell for inmates who smoke. Another of the segregated cells, Whitfield alleges, had
urine and feces on the wall, and was too cold. Whitfield filed grievances over these
disciplinary actions with various prison officials, also defendants in this case, all of
which were denied.

       In January 2003 Whitfield sued the defendants under 42 U.S.C. § 1983,
claiming that he was fired from his prison job in retaliation for his complaints,
disciplined in retaliation for discussing with other prisoners a potential lawsuit over
his mother’s arrest, and placed in a cold, dirty cell in violation of the Eighth
Amendment. The district court denied two motions for recruitment of counsel and
proceeded with discovery. During discovery Whitfield filed numerous motions to
compel, almost all of which were granted in significant part and complied with by
the defendants. After nearly two years of discovery, the court then set a deadline
for Whitfield’s response to the defendants’ motion for summary judgment. The
court also sent Whitfield a notice warning him of the consequences of not
responding to the motion, yet Whitfield never responded. Thus, in March 2005 the
court granted summary judgment for the defendants on Whitfield’s retaliation
claims, but denied summary judgment on his Eighth Amendment claim. Two weeks
later Whitfield filed a motion for reconsideration, but the district court denied it,
noting that rather than respond to the defendants’ motion for summary judgment,
Whitfield had continually filed motions for reconsideration of the court’s discovery
orders.

       At trial on the Eighth Amendment claim, the remaining IDOC defendants
offered evidence that Whitfield had received a blanket and that there had been no
malfunction of the heating system, which automatically opens its valves when the
No. 06-1634                                                                      Page 3

temperature drops below 70 degrees. They also testified that all cells in the
segregation unit are cleaned and inspected before any new inmate moves in, that
Whitfield never complained about the conditions in his cell, and that none of the
doctors, nurses, or other officials who examined Whitfield in his cell noticed any
urine or feces. In response Whitfield testified that there had in fact been urine and
feces throughout the cell and that he failed to complain because he had been told
that he would not be in the cell for very long.

      On February 15, 2006, the jury returned a verdict in favor of the remaining
defendants. Whitfield then moved for a new trial on the ground that his trial was
unfair because he was not represented by an attorney. The district court denied the
motion, noting that Whitfield appeared competent to proceed pro se at all times
during the litigation and trial. Whitfield now appeals the district court’s summary
judgment on his retaliation claims and denial of his motions for counsel.

       We first address Whitfield’s § 1983 retaliation claims. We review the district
court’s grant of summary judgment on Whitfield’s retaliation claims de novo. See
Jackson v. Frank, 509 F.3d 389, 391 (7th Cir. 2007). And we must construe all facts
in the light most favorable to Whitfield, drawing all reasonable inferences in his
favor. See Vinning-El v. Long, 482 F.3d 923, 924 (7th Cir. 2007). We will affirm
only if there is no genuine issue of material fact. FED. R. CIV. P. 56(c); see Vinning-
El, 482 F.3d at 924.

        Our obligation to construe the facts in Whitfield’s favor, however, does not
diminish his responsibility to present those facts as dictated by the federal rules
and by the district court’s local rules. See FED. R. CIV. P. 56(e); C.D. ILL. 7.1(D)(2);
Metro. Life Ins. Co. v. Johnson, 297 F.3d 558, 562 (7th Cir. 2002). In this case, the
district court held that Whitfield’s repeated failure to respond to the defendants’
summary judgment motion constituted an admission of the defendants’ material
facts. See FED. R. CIV. P. 56(e); C.D. ILL. 7.1(D)(2); Smith v. Lamz, 321 F.3d 680,
683 (7th Cir. 2003). Whitfield argues that the court abused its discretion in doing
so, yet he missed the deadline to file his response after being warned multiple times
of this possible consequence when the court set the deadline for his response.
Further, Whitfield had over a year to prepare for the case and had received a
significant amount of discovery to enable him to respond. The district court had
ruled on all pending motions to compel, and there simply was no reason Whitfield
could not have responded to the motion for summary judgment. Although district
courts may liberally construe the federal and local rules for pro se litigants, even
pro se litigants are obligated to follow those rules. See McNeil v. United States, 508
U.S. 106, 113 (1993); Metro. Life Ins. Co., 297 F.3d at 562. The district court here
gave Whitfield every opportunity to comply with the rules, and it did not abuse its
discretion in construing Whitfield’s failure to respond as an admission of the
defendants’ material facts.
No. 06-1634                                                                     Page 4

       Moving to the merits of Whitfield’s retaliation claims, summary judgment
was properly granted. Prisoners are entitled to avail themselves of the grievance
process without fear of recrimination. Lekas v. Briley, 405 F.3d 602, 614 (7th Cir.
2005). And if prison officials retaliate, they violate the inmate’s First Amendment
rights. Id. To prove that the defendants violated the First Amendment, Whitfield
argues that he made the necessary showing to survive summary judgment—that
his protected conduct was a substantial or motivating factor in the defendants’
discipline of him. Yet both defendants Barrett and Crum were entitled to summary
judgment because Whitfield’s job-related complaints involved matters of personal,
rather than public, concern and thus were not protected speech. See McElroy v.
Lopac, 403 F.3d 855, 858-59 (7th Cir. 2005) (noting constitutionally protected
activity must relate to a public concern). And, as for the remaining defendants, he
only speculates that retaliation was a motivating factor in his discipline. Whitfield
admits that most of the defendants weren’t aware of his intended lawsuit or other
grievances, and simply assumes that his discipline must have been the result of his
protected conduct. He also admits to committing the misconduct giving rise to his
discipline on several of the counts. See Hasan v. U.S. Dep’t of Labor, 400 F.3d 1001,
1005 (7th Cir. 2005) (retaliation claim fails where prisoner is punished for lying or
committing the underlying misconduct). There was no evidence in the record, other
than his speculation, tying Whitfield’s discipline to his protected conduct. As such,
the district court’s grant of summary judgment for the defendants on Whitfield’s
retaliation claims is affirmed.

        We next review Whitfield’s claim that the district court erred in refusing to
recruit counsel for him. We review for abuse of discretion a district court’s denial of
an indigent prisoner’s 28 U.S.C. § 1915(e)(1) motion for pro bono counsel. Pruitt v.
Mote, 503 F.3d 647, 658 (7th Cir. 2007). In reviewing the denial, we determine
whether the district court made two essential inquiries: (1) whether plaintiff made
reasonable efforts to obtain counsel or was effectively precluded from doing so and,
if so, (2) given the difficulty of the case, whether plaintiff appeared competent to
litigate the case himself. Id. at 654-55. If a district court’s denial of the motion
amounts to an abuse of discretion, we will reverse only upon a showing of prejudice.
Id. at 659. An erroneous denial of a § 1915(e)(1) motion will be deemed prejudicial
where “there is a reasonable likelihood that the presence of counsel would have
made a difference in the outcome of the litigation.” Id. (emphasis in original).

      Here, the district court did not have the benefit of our decision in Pruitt and
unfortunately applied an incomplete legal standard in denying Whitfield’s motions.
Neither order denying the motions mentions Whitfield’s competence to litigate the
case. Instead, they focus on whether the legal issues were so complex to make an
attorney necessary. The district court’s failure to undertake the requisite two-part
inquiry is itself an abuse of discretion. Cf. Pruitt, 503 F.3d at 660. However,
No. 06-1634                                                                    Page 5

Whitfield was not prejudiced by the district court’s error because counsel would not
have strengthened his case in a manner reasonably likely to alter the outcome.

        In stark contrast with Pruitt, Whitfield possessed a literate command both of
language and the law, appeared competent to proceed pro se at all times during the
litigation, and presented his case cogently. His court filings, for instance, were
organized, well-written, and cited appropriate case law. And he listed his eleven
claims and outlined his discovery requests in great detail. Whitfield’s performance
at trial also demonstrated his competence. He proved capable of testifying on his
own behalf, examining witnesses, and making opening and closing arguments that
throughly discussed the relevant facts and issues to be decided. Put simply,
Whitfield lost his case because of the inherent weakness of his claims rather than
incompetent litigation. Cf. Pruitt, 503 F.3d at 661. Thus, although the district
court abused its discretion in applying an incomplete legal standard to Whitfield’s
motions for counsel, the denial of those motions did not prejudice his case.

      Whitfield lists other issues for review on an index page of his appellate brief,
but we decline to review them because he did not develop or argue them in his brief.
Accordingly, the judgment of the district court is AFFIRMED.